DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, 11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over JP3099634 to Masakatsu (see English language translation provided with the non-final Office action mailed August 16, 2021 in view of US 2011/0146054 to Selin et al., hereinafter referred to as Selin.
In reference to claim 1, Masakatsu as modified by Selin discloses the claimed invention.
Masakatsu discloses a refrigerator, see figure 29, comprising: 


    PNG
    media_image1.png
    421
    375
    media_image1.png
    Greyscale

a cabinet sealing portion (as defined in the annotated reference below) formed on an outer surface of the cooling module mounting portion; 
a cooling module (2)  detachably mounted to the cooling module mounting portion and including an evaporator (29), a condenser (22), and a compressor (24), wherein the cooling module includes a module housing (21) , and the module housing includes a module sealing portion (see annotated reference below) facing the cabinet sealing portion (see detail in figure 10), and at least a portion of the module sealing portion is positioned at an inclination (see annotated reference below) with respect to a direction in which the cooling module is insertable into the cabinet to be mounted to the cabinet; and


    PNG
    media_image2.png
    453
    820
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    483
    876
    media_image3.png
    Greyscale

wherein a portion of the sealing member (33b) is disposed along an upper surface of the module housing (21) such that the portion of the sealing member is disposed between the upper surface of the module housing and a corresponding surface of the cooling module mounting portion facing the upper surface of the module housing when the cooling module is mounted to the cooling module mounting portion. See at least figure 24 and 29 where the packing member (33) surrounds the cooler. 
Masakatsu fails to explicitly disclose wherein the cooling module is capable of being detachably mounted to the cooling module in mounting portion in a direction that is from a bottom to a top of the cabinet.
Selin teaches that in the art of refrigerating apparatus having detachable cooling modules, that it is known in the art to provide the cooling module (118) such that it is capable of being detachably mounted to the cooling module mounting portion in a direction that is from a bottom to a top of the cabinet, see figure 19b. This is strong evidence that modifying  as claimed would produce predictable result (e.g. mounting the cooling module to the refrigerator in a convenient manner). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Masakatsu by Selin such that the cooling module is capable of being detachably mounted to the cooling module in mounting portion in a direction that is from a bottom to a top of the cabinet, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result.
In reference to claim 6, Masakatsu as modified by Selin discloses the claimed invention.
Masakatsu discloses at least one portion of the cabinet sealing portion is inclined to correspond to a module inclination portion of the module sealing portion, see figure 29.
In reference to claim 7, Masakatsu as modified by Selin discloses the claimed invention.
Masakatsu discloses the cabinet comprises a duct opening (13) communicating the cooling module with the storage chamber to receive cool air from the cooling module 
In reference to claim 8, Masakatsu as modified by Selin discloses the claimed invention.
Masakatsu discloses the cabinet comprises a module guide (50) to guide a movement of the cooling module when the cooling module is inserted into the cabinet to be mounted to the cabinet, and the cooling module comprises a mounting guide (51) that is guided by the module guide and mounted to the module guide when the cooling module is inserted into the cabinet to be mounted to the cabinet [0129].
In reference to claim 11, Masakatsu as modified by Selin discloses the claimed invention.
Masakatsu discloses the module guide (50)  and the mounting guide (51) extend along the direction in which the cooling module is insertable into the cabinet to be mounted to the cabinet, see figure 29.
In reference to claim 13, Masakatsu as modified by Selin discloses the claimed invention.
Masakatsu discloses the module housing (21)  comprises: 
a module body including an accommodating space in which the evaporator (29) is mounted; and 
a module insulator provided in the module body such that the accommodating space is insulated from an outside (note housing 21 is described as an insulation box and is illustrated in figure 9 as comprising insulation).
In reference to claim 14, Masakatsu discloses the claimed invention including:
Masakatsu discloses the module housing (21) further comprises a base plate (20) positioned below the module body and forming a machine room together with the module body, and the compressor (24) and the condenser  (22) are positioned in the machine room, see figure 29.
In reference to claim 15, Masakatsu discloses the claimed invention including:
Masakatsu discloses at least a portion of the module sealing portion (at 33) is positioned outside the accommodating space along a circumference of the accommodating space, see figure 29 where 33 is outside of the space in which evaporator (29) is accommodated.
In reference to claim 16, Masakatsu as modified by Selin discloses the claimed invention.
Masakatsu discloses a refrigerator, see figure 29, comprising:
a cabinet (1) forming a storage chamber therein and including a cooling module mounting portion (as defined in the annotated reference with respect to claim 1); 
a cabinet sealing portion formed on an outer surface of the cooling module mounting portion (see annotated reference with respect to claim 1); 
a cooling module (2) detachably mounted to the cooling module mounting portion and including a module housing in which an evaporator (29), a condenser (22), and a compressor (24) are installed, wherein the module housing includes a module sealing portion interlocking with the cabinet sealing portion and having a size that is different from a size of the cabinet sealing portion  (see annotated reference with respect to claim 1 above and note that the two surfaces have different sizes due to the recess 33a in the cooling module mounting portion); and 
a sealing member (33b) positioned in a gap formed between the cabinet sealing portion and the module sealing portion, see figure 10.
wherein a portion of the sealing member (33b) is disposed along an upper surface of the module housing (21) such that the portion of the sealing member is disposed between the upper surface of the module housing and a corresponding surface of the cooling module mounting portion facing the upper surface of the module housing when the cooling module is mounted to the cooling module mounting portion. See at least figure 24 and 29 where the packing member (33) surrounds the cooler. 
Masakatsu fails to explicitly disclose wherein the cooling module is capable of being detachably mounted to the cooling module in mounting portion in a direction that is from a bottom to a top of the cabinet.
Selin teaches that in the art of refrigerating apparatus having detachable cooling modules, that it is known in the art to provide the cooling module (118) such that it is capable of being detachably mounted to the cooling module mounting portion in a direction that is from a bottom to a top of the cabinet, see figure 19b. This is strong evidence that modifying  as claimed would produce predictable result (e.g. mounting the cooling module to the refrigerator in a convenient manner). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Masakatsu by Selin such that the cooling module is capable of being detachably mounted to the cooling module in mounting portion in a direction that is from a bottom to a top of the cabinet, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result.
In reference to claim 17, Masakatsu as modified by Selin discloses the claimed invention.
the cooling module (2) is insertable into the cabinet (1) to be mounted to the cabinet, see figure 9, and the cabinet sealing portion or the module sealing portion presses the sealing member  (33b) when the cooling module is inserted into the cabinet to be mounted to the cabinet, see figure 10.
In reference to claim 18, Masakatsu as modified by Selin discloses the claimed invention.

In reference to claim 19, Masakatsu as modified by Selin discloses the claimed invention.
the cooling module (2) comprises a mounting guide (51) extending along a direction in which the cooling module is insertable into the cabinet to be mounted to the cabinet and formed on one surface facing the cabinet, and the cabinet comprises a module guide (50) coupled to the mounting guide, see figure 29.

Claim 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Masakatsu and Selin as applied supra in further view of US 2012/0319551 to Ramm et al., hereinafter referred to as Ramm.
In reference to claim 2, Masakatsu, Selin, and Ramm discloses the claimed invention.
Masakatsu fails to disclose the cabinet sealing portion comprises a recessed groove, the module sealing portion comprises a protrusion protruding so as to be inserted into the cabinet sealing portion when the cooling module is inserted into the cabinet to be mounted to the cabinet, and the sealing member is inserted into the cabinet sealing portion and pressed by the module sealing portion when the cooling module is inserted into the cabinet to be mounted to the cabinet.
However, Ramm discloses that in the art of seals, that providing the fixed sealing surface (3) with a recessed groove (4, see figure 3), and the movable sealing portion (2) with a protrusion (5) protruding so as to be inserted into the recessed sealing portion when the movable sealing portion is inserted into the fixed sealing portion, and a  sealing member (1) is inserted into fixed sealing portion (at 4)  and pressed by the movable sealing portion (at 5) when the moving surface is moved into contact with the fixed 
In reference to claim 3, Masakatsu, Selin, and Ramm discloses the claimed invention.
When Masakatsu is modified by Ramm such that the cabinet sealing portion includes a groove and the module sealing portion includes a protrusion, the combination would result a size of the cabinet sealing portion is larger than a size of the module sealing portion. See Ramm figure 3 where the portion of the fixed sealing portion (3) which includes the groove (4), is larger than the portion of the movable sealing portion (2)  which includes the protrusion (5).
In reference to claim 4, Masakatsu, Selin, and Ramm discloses the claimed invention.
Masakatsu discloses the module sealing portion (as defined in the annotated reference above with respect to claim 1) comprises a recessed groove (33a), and the sealing member (33b) is inserted into the module sealing portion (at groove 33a) and pressed by the cabinet sealing portion when the cooling module is inserted into the cabinet to be mounted to the cabinet, see figure 10.
Masakatsu fails to disclose the cabinet sealing portion comprises a protrusion protruding so as to be inserted into the module sealing portion when the cooling module is inserted into the cabinet to be mounted to the cabinet.

In reference to claim 5, Masakatsu, Selin, and Ramm discloses the claimed invention.
Matsukatsu discloses a size of the module sealing portion is larger than a size of the cabinet sealing portion, (see annotated reference above with respect to claim 1 which clearly shows the module sealing portion having a larger surface area than the cabinet sealing portion.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Masakatsu and Selin as applied above, in further view of US 2005/0217301 to Iguchi et al., hereinafter referred to as Iguchi.
In reference to claim 9, Masakatsu, Selin, and Iguchi discloses the claimed invention.
Masakatsu discloses the mounting guide (51) protrudes from the module housing (see figure 29).
Masakatsu fails to explicitly disclose the module guide (50) comprises a groove to allow the mounting guide to be inserted.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Masakatsu and Selin as applied above, in further view of US 2005/0056041 to Jin, hereinafter referred to as Jin.
In reference to claim 10, Masakatsu, Selin, and Jin discloses the claimed invention.
Masakatsu fails to disclose the cooling module (2) further comprises a fixing member configured to penetrate the module guide to fix the mounting guide (51) to the module guide (50) when the mounting guide is coupled to the module guide (50).
Jin teaches that it is known in the art of plug-in type refrigerators to provide the cooling module (4) with a fixing member (76a) to fix a mounting guide (20/22) to the module guide (70) when the mounting guide is coupled to the module guide, see figure 2 and [0039]. Jin teaches that this method secures the refrigeration unit within the compartment [0039]. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Masakatsu by Jin such that 
Note that when Masakatsu is modified to attach the mounting guide (51) to the module guide (50) as described in [0039] with a screw as disclosed by Jin, the combination would include the fixing member (screw) was configured to penetrate the module guide (50) to fix the mounting guide (51) to the module guide (50) when the mounting guide is coupled to the module guide (50).

Claim 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Masakatsu and Selin as applied above and in further view of US 6,530,231 to Nagy et al., hereinafter referred to as Nagy.
In reference to claims 12 and 20, Masakatsu, Selin, and Nagy discloses the claimed invention.
Masakatsu fails to disclose silicon oil applied to the sealing member.
Nagy teaches that using silicone oil between contact surfaces and a sealing member increases the reliability of the seal therebewteen, see column 9 lines 6-11. This is strong evidence that modifying Masakatsu  as claimed would produce predictable result (e.g. increase the reliability of the seal). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Masakatsu by Nagy such that silicon oil applied to the sealing member, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of increasing the reliability of the seal.

Response to Arguments
Applicant's arguments filed November 16, 2021 with respect to the interpretation of the fixing member as a screw has under 35 USC 112(f) have been fully considered but they are not persuasive. Applicant argues that nowhere in the specification discusses that the fixing member is the screw only. This is not persuasive as 150 illustrated in figure 11 is the only structure disclosed as performing the function of fixing. The illustration of 150 in figure 11 appears to be a 1” does not include definite structure. Instead, “fixing” is defined only in terms of a function: something that fixes. Thus, all a reader of Applicant’s claims and specification knows is that, in context, Applicant is referring to some structure or some class of structures based entirely what they do, here, fixing.  Thus it is reasonable to conclude that the term “fixing member” lacks a sufficiently defined structure meaning as to preclude the application of 112(f) here. Accordingly, the examiner’s interpretation of the “fixing member” under 112(f) is considered proper and remains and the “fixing member” will be interpreted as screws and equivalents thereof.

Applicant’s arguments, see page 9, with respect to the rejection(s) of claim(s) 1 and 16 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Selin.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.merriam-webster.com/dictionary/fixing